Citation Nr: 0202147	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  98-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of a proper initial rating for service-
connected residuals of a fracture of the left foot, initially 
assigned a 10 percent rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1997.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a January 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which granted 
service connection for residuals of a left foot fracture, and 
assigned an initial 10 percent rating for that disability.  
Following receipt of the veteran's timely appeal, the case 
was referred to the Board.  In August 1999, the Board 
remanded the case back to the RO for additional development.  
The requested development has been completed, and the case 
has been returned to the Board for resolution.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran's objective residuals of a fracture of the 
left foot include pain on motion, limitation of motion, and 
antalgic gait; subjective complaints include instability, 
swelling, stiffness, pain on use, decreased strength, and 
bruising on use.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for assignment of an initial 20 percent evaluation, 
but no higher evaluation, for residuals of a fracture of the 
left foot, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5271, 5283, 5284 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected 
residuals of a left foot fracture are more severe than 
reflected by the initial 10 percent disability evaluation.  
Accordingly, he seeks a higher evaluation for that 
disability.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107) (West. Supp. 2001).  In 
substance, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective from November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  VA has stated that "provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

While the RO did not have the benefit of the explicit duty to 
assist provisions of the VCAA in adjudicating the veteran's 
claim, the Board has reviewed the record, and finds that the 
VA's redefined duty to assist as set forth in the VCAA has 
been fulfilled by the RO in adjudicating this claim.  During 
the course of this appeal, the veteran has been provided 
adequate notice as to the evidence needed to substantiate his 
claim for an increased initial rating.  The Board concludes 
that discussions as contained in the initial rating decision, 
in the subsequent statement and supplemental statement of the 
case, as well as the Board's Remand and in multiple items of 
correspondence from the RO to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations and evidence necessary to substantiate his claim 
for an increased initial rating.  The Board finds, therefore, 
that such documents are essentially in compliance with VA's 
revised notice requirements.  Accordingly, the Board finds 
that VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following active service, the report of a VA rating 
examination, personal statements offered by the veteran in 
support of his claim, and several statements submitted by a 
colleague, by the veteran's wife, and by his employer.  In 
addition, the veteran was offered and subsequently declined 
the opportunity to present testimony before an RO Hearing 
Officer or a Board Member. 

In a recent statement by the veteran's service representative 
(VA Form 646) dated in December 2000, it was contended that 
the veteran's rating examination was inadequate for rating 
purposes, and that additional records were identified which 
were not sought by the RO.  The Board has reviewed these 
contentions by the veteran's service representative.  The 
Board notes that the veteran has not alleged that disability 
due to residuals of a left foot fracture has increased in 
severity since the May 1998 VA examination.  

Moreover, while the service representative correctly pointed 
out that the rating examiner did not have the benefit of the 
veteran's claims file for review in advance of the 
examination, the Board would observe that, other than service 
medical records, there was virtually no medical evidence of 
any sort associated with the claims file prior to that 
examination.  

In this regard, the Board notes that service connection had 
already been established for the veteran's residuals of a 
left foot fracture before the May 1998 rating examination was 
conducted.  The purpose of the rating examination was to 
determine the degree of severity of the veteran's left foot 
disorder following the veteran's discharge from service.  
Therefore, the service medical records would not have had a 
great deal of probative value in assessing the severity of 
the left foot disorder following discharge from service.  
Accordingly, the Board finds that in this particular 
instance, the examiner's failure to review the veteran's 
claims file prior to conducting the May 1998 rating 
examination did not render such examination inadequate.  

With respect to the contention that all identified service 
medical records had not been sought, the Board observes that 
there is no indication that the veteran's voluminous service 
medical records currently associated with the claims file are 
incomplete.  Pursuant to the Board's August 1999 Remand, the 
RO repeatedly sought the veteran's post-discharge medical 
records from his Air Force Reserve unit, and obtained records 
dated in February 1997, one month after the veteran's 
discharge from service.  Despite repeated correspondence and 
inquiries by the RO, no further military reserve treatment 
records could be obtained.  The Board concludes that for all 
practical purposes, the RO exhausted all potential sources of 
service medical records.  

Moreover, in the January 2002 Brief on Appeal, page two, the 
veteran's service representative appears to concede that the 
medical records incorporated into the record pursuant to the 
Board's Remand do not pertain to the veteran's left foot.  
The representative stated that "it appears that there are no 
additional service medical records available for review in 
conjunction with this claim."  Accordingly, the Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding 
development of the evidence is required, and would otherwise 
be unproductive.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  An 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  

The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not prohibit consideration 
of higher ratings based on functional limitations.  Id.  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Historically, service connection for residuals of a left foot 
fracture, was established by a January 1998 rating 
examination.  An initial 10 percent disability evaluation was 
assigned, effective from January 4, 1997.  The decision to 
assign an initial 10 percent evaluation for the veteran's 
residuals of a left foot fracture under Diagnostic Code 5284 
was based on a review of the veteran's service medical 
records.  

The service medical records disclose that a fracture of the 
left calcaneus was initially diagnosed in service.  The 
veteran experienced pain and paresthesias in his left foot 
following a fracture in 1995.  On radiologic examination in 
early November 1995, there was osteophytic spurring of the 
talonavicular joint with a small, rounded ossicle at the 
superior aspect, described as 4 millimeters (mm) by 3 mm in 
size.  A diagnosis of degenerative or post-traumatic findings 
at the talonavicular joint was assigned.  Radiologic 
examination of the left foot and ankle conducted in November 
and December 1995 disclosed a 4-mm by 3-mm bony fragment at 
the superior aspect of the distal process of the talus, 
avulsed about 1 mm.  The veteran continued to complain of 
pain, weakness, and loss of strength in the left foot.  
Magnetic resonance imaging (MRI) conducted in October 1996 
disclosed that there was a 3- to 4-mm bone fragment in the 
inferolateral aspect of the left calcaneal cuboid joint.  It 
was noted that the donor site for the fragment was not 
obvious. 

The veteran underwent a VA rating examination in May 1998.  
The report of that examination shows that the veteran had a 
history of a fracture of the anterior process of the left 
calcaneus.  The veteran indicated that he had elected to 
forgo corrective surgery.  He reported experiencing pain some 
20 hours per day, particularly after working, followed by 
stiffness the next day.  The veteran denied experiencing any 
locking of the foot, but claimed to have unusual instability.  
In that regard, the veteran stated that when walking on an 
uneven surface, he would have to catch himself to avoid 
falling.  The veteran also denied experiencing osteomyelitis 
or drainage.  However, he indicated that he experienced 
painful swelling, and that he treated himself with 800 
milligrams of Motrin once per week.  The veteran reported 
increased pain with walking for extended periods, with 
partial relief obtained by sitting down and elevating the 
left foot on a pillow for an hour.  The veteran stated that 
his left foot disability caused him to miss two or three 
half-days from work per month.  He did not have any active 
infection.  He did not use crutches, a brace, a cane, or 
other assistive devices.  

On examination, the veteran was observed to walk with a limp, 
and to place more weight onto his right foot.  Dorsiflexion 
in the left ankle was from 0 to 11 degrees, and plantar 
flexion was from 0 to 48 degrees.  There was no drainage, 
redness, or unusual tenderness on palpation, although there 
was discomfort with manipulation on maneuvers including 
forced dorsiflexion, plantar flexion, or eversion.  The 
examiner assigned a diagnosis of osteoarthritis of the left 
foot.  X-rays of the left foot disclosed no evidence of 
fracture, dislocation, or other abnormality, and the 
impression was "normal study."  

In October 1999, the veteran submitted signed affidavits from 
his wife, from a colleague, and from his employer to offer 
their opinions as to the severity of his service-connected 
left foot disorder.  According to the veteran's colleague, 
GG, he had known the veteran for many years, and they had 
been hunting partners since 1989.  The colleague stated that 
their hunting trips were not the same following the veteran's 
left foot injury, because he was no longer able to walk 
continuously in the woods for hours at a time, but rather, 
would have to stop and rest after relatively short periods 
due to foot pain.  According to GG, the veteran was no longer 
interested in walking up a favorite mountain because of 
uneven and unstable terrain.  He stated that the veteran's 
foot would become bruised and discolored after short walks, 
and that after walking for any distance, their trip would end 
prematurely due to the veteran's foot pain. 

The veteran's wife stated, in affidavits dated in September 
1998 and in October 1999, that, after he worked for a full 
day, the veteran would have to elevate his foot due to pain 
and swelling.  In September 1998, she stated that an MRI 
showed that the veteran had displaced bones in his foot, and 
that he also had "floaters" in the foot.  In October 1999, 
she indicated that she would ask the veteran to stay home 
from work when his foot would become exceptionally swollen 
and bruised, but that he would refuse such requests.  The 
veteran's wife stated that they had to alter their daily 
routine to accommodate the veteran's foot disability, and 
that he was unable to perform a number of physical movements 
due to such disability.  She stated that he was no longer 
able to drive his truck, because of pain associated with 
operating a standard (manual) transmission.  She further 
offered that the veteran's foot would become unstable, and 
that he had fallen and sustained other injuries due to such 
instability.  She stated that shoe inserts did not provide 
much help.  

In his affidavit, the veteran's employer stated that the 
veteran had worked for him since January 1997, and that, on a 
few occasions, the veteran had to leave work early because of 
complaints of foot pain.  According to the veteran's 
employer, the veteran disliked climbing ladders because of 
instability and weakness in his left foot, and would, 
therefore, only climb ladders when absolutely necessary.  He 
indicated that the veteran was provided with a vehicle with 
an automatic transmission because he was unable to manipulate 
the clutch pedals on a standard transmission.  The employer 
stated that after a full day of work, the veteran's left foot 
would become swollen and discolored, causing an apparent 
limp.  He stated that while the veteran was a good worker, 
and performed his required duties, the veteran did complain 
of having limitations due to pain and weakness in his left 
foot.  

In the veteran's statement, he offered that while serving in 
the Air Force, he elected to forego surgery because such 
might only exacerbate his left foot problem.  The veteran 
stated that he had an appointment at the local VA Medical 
Center (VAMC) in December 1999 in order to obtain a second 
opinion.  He further indicated that his Air Force Reserve 
unit administrator discussed with him the possibility of a 
medical discharge due to his foot problems. 

As noted, the RO made several attempts to secure the 
veteran's post-service medical treatment records from both 
the VAMC and from his identified reserve unit.  Medical 
records dated in February 1997 were obtained, but did not 
address the veteran's left foot disability.  By a letter 
dated in April 2000, the veteran's Air Force unit 
administrator indicated that all available records had been 
provided to the VA previously.  In addition, a response by 
the VAMC to the RO's request for records, received in August 
2000, indicated that there were no records extant pertaining 
to the veteran.  No other records were available, and in the 
supplemental statement of the case of August 2000, the 
veteran was advised of his appellate rights and was advised 
that he could submit additional evidence in support of his 
claim.  No further evidence or statements were received from 
the veteran, however.  

The veteran's left foot disability is presently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).  Under that diagnostic code, for moderate foot 
injuries, a 10 percent evaluation is assigned.  Moderately 
severe foot injuries warrant assignment of a 20 percent 
evaluation, and for severe foot injuries, a 30 percent 
disability rating is contemplated.  Under Diagnostic Code 
5284, a 30 percent evaluation is the highest rating 
available.  However, a note to Diagnostic Code 5284 states 
that in situations in which there is actual loss of use of 
the foot, such condition is to be rated as 40 percent 
disabling.  Id.  

The Board has also considered whether other diagnostic 
criteria under the Rating Schedule may be appropriate to the 
veteran's left foot disability.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5277, bilateral weak foot warrants assignment 
of a 10 percent evaluation in which a symptomatic condition 
secondary to many constitutional conditions, characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness.  The underlying condition for such disorder is to 
be rated, and the minimum rating to be assigned is 10 
percent.  Id. 

The Board observes that the veteran is not shown to have 
flatfoot, and is not shown to have any disability involving 
his toes.  Therefore, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278, 5279, 5280, 5281, or 5282 are 
not for consideration here. 

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
As noted, in May 1998, the veteran was shown to have range of 
motion on dorsiflexion of his left foot from 0 to 11 degrees, 
and from 0 to 45 degrees of plantar flexion.  Thus, the 
examination results disclose that he had lost approximately 
half of his range of motion on dorsiflexion in the left foot.  
Plantar flexion was essentially normal.  Under the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 
percent evaluation is assigned for moderate limitation of 
motion of the ankle, and a 20 percent evaluation is warranted 
for marked limitation of motion.  Since the veteran's 
demonstrated loss of motion may be considered no more than 
moderate, an initial evaluation in excess of 10 percent is 
not warranted by using Diagnostic Code 5271 instead of 
Diagnostic Code 5284.  

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion of or nonunion of the tarsal or 
metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  In this instance, avulsion of a fragment 
of distal process of the talus, and the migration of that 
fragment away from the talus, is analogous to malunion or 
non-union of the tarsal or metatarsal bones.  See 38 C.F.R. 
§ 4.20.  However, Diagnostic Code 5284 is a more general 
diagnostic code, and covers both the residuals of the 
veteran's fracture of the left calcaneus and avulsion of a 
fragment of the talus, so use of the more general diagnostic 
rather than substitution of Diagnostic Code 5283 by analogy 
remains appropriate.  

The in-service evidence of abnormality of the talonavicular 
joint, progressing to avulsion of a fragment into the joint, 
and migration of that fragment to another part of the joint, 
subsequent to a diagnosed fracture of the left calcaneus, 
contrasts with the post-service VA radiologic findings which 
disclosed no abnormality of the foot.  However, the evidence 
in service places the evidence in equipoise to establish that 
the veteran has residual injury to a bone or bones comprising 
the joint, and residual abnormality of the joint, although no 
abnormality was noted on the most recent radiologic 
examination.  

The Board notes in this regard that the VA examiner concluded 
clinically that the veteran had arthritis of the left ankle, 
and assigned a diagnosis of arthritis.  The examiner's 
conclusion, together with the MRI evidence of pathology of 
the joint, places the evidence at least in equipoise to 
establish that the veteran has residual pathology of the 
joint, although the most recent radiologic examination 
disclosed no abnormality.  Any reasonable doubt as to whether 
there is objective evidence of pathology must be determined 
in the veteran's favor.  38 U.S.C.A. § 5107(b).  

In this case, the veteran's loss of range of motion of the 
ankle would warrant a 10 percent evaluation, considered 
alone.  In this case, the veteran also has pain on a portion 
of range of retained motion, and pain in all planes of 
movement, including eversion and inversion.  In addition to 
the objective findings, the veteran has also indicated that 
subjective complaints include stiffness, swelling, loss of 
strength and weakness in the left foot and ankle.  He has 
also described some symptoms, such as bruising and 
instability, which are not encompassed in consideration of 
loss of range of motion.  See VAOPGCPREC 9-98.  The Board 
notes that no bruising was noted at the time of the VA 
examination, and there is no medical evidence of record 
objectively confirming the veteran's complaint of 
instability.  However, the veteran's statements that he has 
instability are credible, in particular, as both the 
statements of the veteran's employer and his spouse supported 
his testimony in this regard.  

Based on the in-service evidence of the underlying pathology, 
objective limitation of motion, and objective evidence of 
pain in planes of motion other than dorsiflexion and plantar 
flexion, and the symptomatic complaints of instability, loss 
of strength, swelling, and bruising, in the left foot, the 
Board concludes that it is unclear that a 10 percent 
evaluation under Diagnostic Code 5284, for moderate 
symptomatology, encompasses all aspects of the severity of 
the veteran's left foot and ankle complaints, as well as 
consideration of pain.  38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's symptoms approximate the criteria for a 20 
percent evaluation under Diagnostic Code 5284.  38 C.F.R. 
§ 4.7.

However, the criteria for an evaluation in excess of 20 
percent for left foot disability are not met.  Although the 
veteran limps, he does not require use of an assistive 
device.  Although the veteran can no longer drive a manual 
shift vehicle, he is able to drive a vehicle with an 
automatic transmission.  Although he has pain when climbing a 
ladder at work, the employer's statement establishes that the 
veteran remains able to do his job.  The evidence does not 
establish that the veteran has severe limitation of use of 
the left foot, nor is the evidence in equipoise to warrant a 
30 percent evaluation.  The veteran clearly has not lost the 
use of his foot, since he is able to walk without any 
assistive device, so a 40 percent evaluation is not 
warranted.

The Board has considered whether a staged rating in excess of 
20 percent is warranted at any time during the initial 
evaluation.  A 20 percent evaluation encompasses all the 
veteran's symptomatology, including all those symptoms 
objectively demonstrated at any time during the pendency of 
this claim and all subjective symptoms identified by the 
veteran and others at any time during the pendency of the 
claim on appeal.  There is no evidence that an evaluation in 
excess of 20 percent is warranted during any portion of the 
period of assignment of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

There has been no showing that the service-connected 
residuals of a left foot fracture have caused marked 
interference with employment, necessitated frequent (or any) 
periods of hospitalization, or otherwise render impracticable 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b).  In particular, the Board observes that 
the applicable rating criteria contemplate higher disability 
ratings for the veteran's left foot disability.  

The Board observes that the veteran has left work early on 
occasion due to problems associated with his left foot.  
However, as stated by his employer, the veteran has been able 
to perform his required duties in a satisfactory manner, and 
his employer has been able to successfully accommodate the 
veteran's disability by allow him the use of a vehicle with 
automatic transmission.  The impact of the veteran's service-
connected left foot disability has been considered in 
assigning the initial 20 percent evaluation, and cannot be 
considered again to warrant referral for consideration of an 
extraschedular evaluation. 

The Board agrees with the RO's determination that there is no 
evidence of an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
schedular standards and that referral for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Assignment of an initial 20 percent evaluation for residuals 
of a left foot fracture is granted, subject to laws and 
regulations governing monetary awards.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

